Filed 6/1/21 In re Sofia K. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 In the Matter of SOFIA K., a                                                       B307495
 Person Coming Under Juvenile
 Court Law.                                                                         (Los Angeles County
 LOS ANGELES COUNTY                                                                 Super. Ct. No.
 DEPARTMENT OF CHILDREN                                                             20CCJP02240A)
 AND FAMILY SERVICES,

             Plaintiff and Respondent,

 v.

 KRISTOPHER K.,

             Defendant and Appellant.



     APPEAL from orders of the Superior Court of Los
Angeles County, Kim Nguyen, Judge. Affirmed.
     Neale B. Gold, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Office of the County Counsel, Rodrigo A. Castro-Silva,
County Counsel, Kim Nemoy, Assistant County Counsel,
and Aileen Wong, Deputy County Counsel, for Plaintiff and
Respondent.

           ___________________________________

                       INTRODUCTION
      In the proceedings below, the juvenile court sustained
a petition filed by the Los Angeles County Department of
Children and Family Services (DCFS) regarding minor Sofia
K. (born December 2009). Specifically, the court found that
appellant-father Kristopher K.’s mental conditions and
symptoms thereof rendered him incapable of providing
regular care and supervision for 10-year-old Sofia and placed
her at substantial risk of serious physical harm. The court
then released Sofia to her mother, granted Father a
minimum of six hours of weekly, monitored visits, and
terminated jurisdiction, finding it was not in Sofia’s best
interest to keep the case open.1
      On appeal, Father contends the court erred in: (a)
taking jurisdiction because substantial evidence did not
support a finding that he had mental health issues, or that
such issues placed Sofia at risk of harm; (b) removing Sofia
from his custody because substantial evidence did not
support a finding that releasing Sofia to his custody would


1    Mother is not a party to this appeal.




                               2
constitute a substantial danger to her safety, because there
were other reasonable means to protect Sofia short of
removal, and because DCFS failed to make reasonable
efforts to prevent removal; and (c) terminating jurisdiction
and granting Mother sole physical custody because it was
not in Sofia’s best interest and because the decision was
premature without a mental health evaluation. Finding no
error, we affirm.

           STATEMENT OF RELEVANT FACTS
      A.    Previous Dependency and Criminal History
      Between 2010 and 2018, DCFS received five referrals
regarding Sofia. Two were unfounded, one was evaluated
out, one was inconclusive, and one resulted in a sustained
petition in May 2014. Jurisdiction resulting from the
sustained petition terminated in January 2017, with a
juvenile custody order providing split custody between
Mother and Father.

      B.    DCFS Investigates the Current Referral
      In April 2020, DCFS received a referral alleging that
two days earlier, the Sheriff’s Department had asked Mother
to pick up Sofia from Father’s home. According to the
referral, Sofia had reported that during the previous week,
Father continuously told her people were “after him,” and
the previous night, Father had forced her to stay up “looking
for wires and other objects hidden in his home by people out
to harm him.” Father instructed Sofia to “find wires and




                              3
follow them w[h]ere[]ever they lead,” and required her to
“pull up carpeting.” The tips of Sofia’s fingernails were
scraped off from this activity. Investigating this referral, a
children’s social worker (CSW) spoke with the Sheriff’s
detectives and the family, among others.

           1.    Sheriff’s Detectives
      The CSW reviewed logs of Father’s calls to the Sheriff’s
Department and learned he had called them with a report
that “he had found a camera” in his apartment, but that a
“neighbor was tugging on it from the outside.” The CSW
also spoke with the detectives who had responded to Father’s
call. One of them noted that the carpeting in Father’s
apartment was torn up, the baseboards were pulled out, and
there were holes drilled in the drywall. The detective also
saw vodka bottles on the floor and counter, and a marijuana
pipe. Father did not appear to be under the influence, but
“was acting manic, speaking fast and pacing around, sitting
down and immediately getting up.” Father also reported
that people had been running on his roof.
      None of the responding detectives interviewed Sofia;
some stated she appeared fine, while another said she looked
confused, but that she “was agreeing with Father about
hearing noises and seeing a camera.” She told the detectives
Father had only “been acting like this” for a few weeks.
Sofia had a “small divot on her finger” and admitted to
helping Father remove the baseboard and carpet, but denied
staying up all night. She “knew Father’s actions were




                               4
‘cookoo’” but did not think Father was crazy. Sofia believed
Mother was trying to take her away from Father.

             2.    Mother
       Mother told the CSW the Sheriff’s detectives had not
called her to pick up Sofia, and that her arrival was part of a
normal custody exchange. Mother mentioned Father had
been shaking, and refused to remove his sunglasses though
everyone was indoors. Mother stated that Father had
admitted to keeping Sofia up all night looking for cameras.
She also stated that he had put screws into a corner in the
floor “to try to trap a camera that someone was retracting”
and had drilled holes in the walls, ceiling, and front door.
Sofia told Mother that her finger was cut, but refused to
show it to her. Sofia appeared agitated and had been saying
there were “twelve people running on the roof and shooting
lasers into the windows.” Since the day Mother picked her
up, Sofia had alternated between being “goofy and playful”
and being “hostile” to Mother because she thought Mother
was “trying to take her away from Father.” Mother believed
Father had “brainwashed” Sofia, and stated he had “told
Sofia that if she tells Mother everything, she may take her
away from him and he will have to have a new baby.”
       Because Sofia missed Father, Mother permitted her to
call him under her supervision, but he immediately began
talking about “cameras and spying,” so she took the phone
away from Sofia. Mother also recounted that three weeks
earlier, Father had asked her to keep Sofia with her for an




                               5
extra day “because there [we]re cameras in the home and he
need[ed] to make sure that Sofia [wa]s safe.” At the time,
Mother thought someone might have put a camera in the
home to spy on a past tenant, and because Father sounded
calm when he made his request, Mother continued
permitting Sofia to go to Father’s home. Sofia had been
returning without issue from her recent visits, though “about
three weeks ago, she complained that father just wants to
drink and stay home.”2
      The next day, Mother informed the CSW that Father
had called her, asking if he could take Sofia a few days early
so they could go to Florida for a while. Father had also told
her he had “nailed the windows shut,” and she opined that
Father was “‘crazy as shit.’” The following day, Mother
informed the CSW that Father had been buying material
from Home Depot to “barricade the doors of his home,” and
that Father had told her that “people had reversed his air
ducts to poison him with carbon dioxide.”

           3.    Sofia
      The CSW observed a “small indent” on one of Sofia’s
fingers, which Sofia explained resulted from helping Father


2     Mother also discussed Father’s problems with alcohol, and
mentioned an incident from two years earlier in which he was
driving with Sofia while intoxicated and “swerv[ed] the car . . . .”
After Sofia called Mother because she was scared, Father called
her a “‘fucking rat.’” Mother mentioned other instances in which
Father verbally abused Sofia.




                                 6
“‘open up the carpet.’” Sofia stated that during the last three
days of her visit, Father was looking for cameras because he
thought the neighbors had installed some to spy on them.
The first two days, Father was simply “looking around a
little,” but on the last day “he was looking through the house
all day and had her help him . . . .” They “‘opened up the
carpet,’ looked through drawers and looked for pinholes that
could have cameras.” At one point, she was in her room, but
Father asked her to come out and get him some tools
because “he said he found the camera.” Sofia was “‘kind of
freaking out’ because Father was so high energy and she
could not figure out which tools he wanted.” Eventually,
Father “used the tools to screw screws into the wall to keep
the camera from retracting.” Sofia stated she did not see
any cameras, but did hear a noise that “sound[ed] like a
whirring noise,” which she attributed to the retraction, and
she also saw “some motion down one of the holes that she
[thought] was the camera pulling back.” She had also heard
people walking on the roof.
       Father showed Sofia a mark on the ceiling fan, and
Sofia thought “this may be a tag for the house before people
come back and do something bad . . . .” She reported she had
seen lasers flickering into the home from the window, and
that they looked like the lasers on guns. She needed to
verbally calm herself down after seeing the lasers. She
coped with what was happening at Father’s house by
“tak[ing] in the information and breath[ing] out the bad
feelings.” She also expressed frustration that Mother had




                              7
spoken with the police, and felt sad because she thought
Mother would be taking her away from Father. Sofia stated
Father knew he was not to drink around her, and claimed
she had “only seen him drink a single beer or wine, but not a
whole bottle . . . .”
      A few days later, when Sofia was informed the court
had detained her from Father, she told the CSW that
“Mother was making a big deal out of this and that it was
not a big deal.” She also claimed “there were really people
doing things to Father’s house.”

            4.   Father
      Father contended he had heard people on the roof, and
“weird sounds” in the walls. He denied being paranoid, and
stated his neighbors were “messing with him.” When the
CSW visited, Father was “fairly calm” throughout the
interview, though he also appeared “guarded and upset” that
the CSW was asking detailed questions about drugs and
mental health. When the CSW asked about his vape pen, he
remarked, “‘I guess I should have hid this.’” He admitted to
drinking “moderately,” but stated he did not like to drink in
front of Sofia. Father refused the CSW’s request that he
undergo a psychiatric evaluation.
      Father reported that the “odd things at his apartment
started happening about a month ago.” It was around the
time he began staying up later as he was not working. He
heard people on his roof, both during the day and at night;
while he would go outside to yell at them to get off, he never




                              8
actually saw them. However, he stated someone had put a
portable radio on the roof, which played “random noises like
a dog barking or circus music.” Father had called the
Sheriff’s Department many times over the issue, but they
told him they did not see anyone on the roof.
      He also reported that he knew someone had been in the
house because a coded key-safe that had been on the front
door was gone. He found a hole drilled into his sliding glass
door that permitted it to be “pop[ped] open.” He had drilled
holes in his front door, “because his peephole was not letting
him see the person when someone knocked on the door.”
When the CSW pointed out there were holes in the lower
half of the door, Father responded “he was not sure if people
were ducking down.”
      Father had downloaded a phone app he claimed would
detect hidden cameras, and the app had informed him there
was such a camera in his ceiling fan. He also pointed out
markings on the fan that had “appeared after the app had
shown [Father] a camera might be there.”
      Father stated that the night of the incident, he had
“heard something while he was in bed and suspected that
someone was running wires into his house, so he pulled up
the carpet and thought he saw something moving. He
explained that someone could do this by drilling a hole from
the patio and running the wire through. He stated that he
stabbed the screwdriver and screws into the ground in order
to try to catch the wire and then called the Sher[]iff’s.”




                              9
      C.    DCFS Files a Petition
      In mid-April 2020, DCFS obtained an expedited order
to remove Sofia from Father. Based on the investigation, the
CSW concluded that it appeared that “Father’s erratic
behavior is the result of hallucinations and paranoia, but
CSW has been unable to ascertain its cause due to Father’s
limited cooperation.” Four days later, DCFS filed a petition
under Welfare and Institutions Code section 300, subdivision
(b)(1) (Section 300(b)(1)) for Sofia, noting she was detained
with Mother. The petition contained four counts.
      Count b-1 alleged that Father’s history of mental
health issues and current symptoms of paranoia, delusions,
and auditory hallucinations rendered him incapable of
caring for Sofia and placed her at risk of serious physical
harm. Counts b-2 and b-3 alleged that Father’s history of
substance abuse, including an incident in which he drove
under the influence while Sofia was in the car, rendered him
incapable of caring for her. Count b-4 alleged that Father
had created a dangerous home environment for Sofia in that,
eight days before the petition was filed, Father had drug
paraphernalia on a counter within easy access of Sofia.
Additionally, counts b-1 and b-2 alleged that Mother knew of
Father’s issues but failed to protect Sofia.
      At the initial detention hearing in April 2020, Sofia’s
counsel relayed Sofia’s request that joint custody be restored,
but expressed counsel’s own view that such an outcome
would be an unsafe risk. Mother, too, agreed that Sofia
should be left in her care. Father requested Sofia be




                              10
released to both parents, claiming he had no mental issues,
and that the incidents he observed had actually occurred.
He accused Mother of orchestrating the situation in an
attempt to change the custody arrangements. Father
additionally stated that if the court did not release Sofia to
both parents, he would request a “no time waiver” trial. The
court found prima facie evidence to detain Sofia and ordered
she remain detained with Mother. The court granted Father
six-hour minimum visits, and monitored phone or video
calls. Father was also ordered to submit to random drug
tests.

     D. DCFS Continues Its Investigation
     In May 2020, a dependency investigator (DI) spoke
with Sofia, Mother, and Father.

             1.    Sofia
      Sofia’s story was mostly consistent with what she had
previously stated, though she now claimed to have actually
seen a “little black thing getting tugged in[to]” the floor, and
“strings going . . . behind the walls and stuff.” She claimed
she “tried to tug on it, but . . . couldn’t catch it because it
wheels up really fast.” She explained that when Father was
acting paranoid, it was “scary because every little sound you
get scared or spooked.” She believed a court order prohibited
Father from drinking around her and claimed he did not, but
also said that she saw him drink a beer that week, and




                              11
thought he might have taken a sip of vodka.3 Sofia was
worried that Father missed her.

            2.    Mother
      Mother’s statements were also consistent with what
she had previously told DCFS, and she emphasized that she
did not discover the depth of Father’s belief regarding hidden
cameras until others became aware of it. Referring to the
time Father had asked her to keep Sofia for an extra day
because he had found a camera, she stated “[h]e is an
electrician, he had never exhibited any unusual behavior,
and he very factually stated that to me that he had found a
hidden camera. He said he was going to take it down and
that was that.” She opined that Father “both believes this
and is really suffering from a mental illness or maybe, he is
really facing a threat.” But she stated she was neither a
mental health professional nor an investigator and would
follow the lead of professionals.
      Mother also mentioned that Father had canceled a visit
with Sofia for an unstated reason. She stated she got “‘a
bunch of weird text[s] from him’” and thought he might be
drunk. She mentioned that her sister (Sofia’s aunt) was now
residing with Father, and according to the sister, he was




3     Father and Mother both contended a family court order
permitted Father to have “‘just one’ drink and no more” while
with Sofia. This order is not in the record.




                               12
drinking excessively every day.4 Mother stated that there
was “enough concern” and “enough bizarre behavior” that
Father should “at least get evaluated” and “have a third
party opinion instead of . . . his own self-assessment.”

              3.    Father
        Father stated that he had heard people “stomp” on his
roof in the middle of the night. Subsequently, he saw that
the ladder giving access to the roof was not locked, so he put
electrical wire where the lock would have gone and twisted
it. Several days later, the wire had been removed. He then
noticed some Amazon packages were missing and saw a hole
drilled into his patio door that had not been there previously;
this hole allowed the door to be opened from the outside. He
also noticed things missing from his home. Father stated
that he flew his drone up to the roof where his air-
conditioning unit was located and found it “completely
ripped apart . . . [t]he whole thing was frozen over.”
        The weekend that occasioned the referral, Father “was
already freaking out and . . . was hearing things in the wall
. . . .” He clarified, “I don’t know if I even actually heard
anything at all.” However, he called the Sheriff’s
Department and both detectives and Mother arrived. The
Sheriff’s detectives spoke with Father “like I’m a mental
patient,” and Father admitted he “didn’t get to sleep until


4     When the aunt was asked, she said only that Father had an
“occasional[] drink.”




                              13
really late [the previous night] because me and my buddy
were drinking and we were up until about three in the
morning . . . .”
      The night before the detectives came, Father was
awakened by a sound and heard “sliding.” One of Father’s
dogs was barking where the sound appeared to be coming
from, so Father “pulled up the carpet to see what it was and
the dog was sitting there scratching at it.” Father stated he
did not know what he had heard but that he and Sofia both
pulled up the carpet and “both of us cut our fingers because
there were tacks.” He acknowledged that he “sound[ed]
crazy.” Regarding the alleged drunk driving incident,
Father claimed he had not been drinking, but instead had an
incident of road rage.
      In mid-May, the CSW contacted Father and informed
him that he was required to complete drug testing, but had
already missed three tests. Father protested that he did not
know he was required to drug test, but the CSW explained it
was a court order to test on demand. While Father
originally agreed to test, he later claimed he had a long road
trip planned and would be out of the state for three weeks.
He stated that he refused to “‘put [his] life on hold for this.’”
There were four scheduled drug tests after the CSW’s call;
Father tested negative three times, and failed to appear for
one. Father reported that since the Sheriff’s detectives had
come out, there had been no further noises.




                               14
     E.     Adjudication, Disposition, and Termination
            of Jurisdiction
      The day of the adjudication and disposition hearings,
DCFS submitted a last minute information changing its
original recommendation of providing Father with family
enhancement services in favor of finding Sofia a dependent
and subsequently terminating jurisdiction, with Mother
being awarded sole physical and legal custody and Father
being granted monitored visits. DCFS noted that Father
continued to “engage, behave and project aggression
towards” Mother and Sofia, that he had “repeatedly and
adamantly voiced his disregard for the Department and
Court orders and more recently, sent the mother and child
Sofia inappropriate and emotionally abusive text[]
message[s] regarding the family’s current involvement with
the Department and Court, as well as, their current family
dynamics,” and that Sofia continued to “express extreme
stress, guilt and anxiety regarding her father and his recent
underlying issues.”5 The report also stated that without
Father’s cooperation regarding a psychological evaluation,
DCFS could only speculate as to Father’s issues and thus did
not believe Father would benefit from support and
involvement from DCFS or the court.


5      Father had texted Mother that Sofia would be placed in
foster care, which he would prefer to having Sofia be with Mother
because Mother was a “psycho” who needed help. He also texted
Sofia that when she turned 14, she could choose with whom to
live, and that Mother was an “evil demon” “[f]rom hell.”




                               15
      At the start of the adjudication hearing, Father
requested a continuance for “good cause” in order to obtain a
mental health evaluation to demonstrate his lack of mental
health issues; he additionally promised to cooperate with
any treatment should a doctor say otherwise. DCFS opposed
the request, noting the court could proceed with the evidence
before it. After confirming that Father had requested a “no
waiver trial,” the court denied the continuance request,
finding, “there has been ample opportunity to marshal
whatever evidence each side wishes to present to the court.”
      Father was the only witness to testify at the
adjudication hearing. He claimed he had no history of
mental or emotional problems, no symptoms of paranoia,
delusions, or auditory hallucinations, no diagnosis of a
psychiatric or psychological disorder, and no medical
prescriptions for such a disorder. In March 2020, he
discovered that someone had broken into his apartment
because: (a) there was some “weird writing” on his ceiling
fan; (b) he had been having issues with some younger guys
in the neighborhood “who were kind of walking on the roof
and kind of harassing me”; (c) he realized the key-safe that
he had kept in the house was missing (it had originally been
outside in case Sofia needed a key, but Father had moved it
into the apartment); and (d) there was a new hole drilled in
the sliding door to his patio, through which it could be
unlocked. He also testified about an unlocked ladder
permitting access to the air-conditioning units on the roof,
and how his air-conditioning unit was completely ripped




                             16
apart and “frozen over,” while everyone else’s was
undamaged. When the technician came out to fix the unit,
he confirmed that the last time he worked on the unit, it was
not in its present state. Father claimed that after the
Sheriff’s detectives spoke with his neighbors, the
harassment stopped.
      Father described himself as a social drinker, who did
not drink at all when Sofia was present. He denied smoking
marijuana when caring for Sofia and claimed he had never
driven while under the influence when Sofia was a
passenger; the incident Sofia had described was actually an
incident of road rage. Father claimed that because Mother
had her own issues with alcohol and brought Sofia to
Alcoholics Anonymous meetings, Sofia could be sensitive to
alcohol consumption. While Father did have a marijuana
pipe in his bathroom, he claimed Sofia had no access to it.
      After the court invited argument, DCFS’s counsel
stated it would neither argue counts b-2, b-3, or b-4, nor
oppose Mother’s anticipated request that the court find her
non-offending and strike the allegations concerning her. She
reserved the remainder of her argument for rebuttal. Sofia’s
counsel agreed with dismissing counts b-2, b-3, and b-4.
Counsel also advised that while Sofia maintained the truth
of the various statements she had made about what had
occurred at Father’s house, counsel urged the court to
sustain count b-1 as to Father, based on the “totality of the
evidence in the reports.” As to disposition, Sofia’s counsel




                             17
agreed with the department’s proposal of joint legal custody,
with Mother being awarded sole physical custody.
      Father’s counsel asked the court to dismiss the b-1
count because DCFS had failed to prove Sofia had suffered
any harm. She argued that DCFS presented no mental
health diagnosis regarding Father, and that while Father
recognized some of his reported statements seemed “wild
and out there,” he was being harassed and his reactions
were reasonable. But even were his views not based in
reality, she argued there was no evidence they were harming
Sofia. As for disposition, Father would agree to terminating
jurisdiction only if he were awarded 50 percent custody.
Otherwise, he would request the opportunity to participate
in services. Mother’s counsel agreed that Mother should be
dismissed, and concurred with DCFS’s disposition
recommendation.
      In rebuttal, after summarizing some of the evidence of
Father’s mental health issues, DCFS’s counsel argued that
Sofia was, in fact, harmed because Father had forced the
child to stay up all night and “participate” in his mania, and
that Sofia stated when she was at Father’s apartment, every
sound “spooked” her. As to disposition, DCFS’s counsel
requested that Sofia remain in the care and custody of
Mother, and that Father be granted only monitored visits.
      The court dismissed counts b-2, b-3, and b-4. As to
count b-1, the court sustained an amended version that read:
“The child, Sofia K[.]’s father, Kristopher K[.], has ongoing
mental and emotional conditions and exhibits symptoms of




                             18
. . . paranoia, delusions, and auditory hallucinations, which
render[] the father incapable of providing regular care and
supervision for the child. Such mental and emotional
conditions and behavior on the part of the father endanger[]
the child’s physical health and safety, and place[] the child
at risk of serious physical harm, damage, [and] danger.” The
court acknowledged Father had “testified calmly” but found
the testimony “absolutely does not square with . . . more
credible evidence from law enforcement . . . .” The court
found that “Sofia was made to participate in a series of
actions that began to escalate” and that Father’s exhibition
of “symptoms of paranoia, delusions, and auditory
hallucinations,” “absolutely” impacted Sofia. The court
discussed Sofia’s “fear at every single sound that she hears
because her father gets spooked out,” her worries “about
lasers going into the house because they are associated with
guns,” and that Sofia had “been made to physically
participate in the investigation of the home by helping pull
up baseboards and carpets,” which resulted in chipped
fingernails. The court found that “all of this put together
shows that the father’s conduct demonstrated . . . a break
from reality that does rise to the level of placing this child at
substantial risk of serious physical harm.”
        Moving to disposition, the court found that “given the
father’s testimony today, it would be in the child’s best
interest that the court close the case today,” as Mother was
an appropriately protective caregiver. The court found clear
and convincing evidence that giving Father custody would




                               19
pose a substantial risk of detriment to Sofia, that no safety
measures could be imposed to protect Sofia, and that Father
could avail himself of the family court to obtain a change in
custody. The court denied Father’s request for joint physical
custody or unmonitored visits, citing its belief that Sofia was
not safe in his custody, because Father failed to acknowledge
that his actions were symptoms of his mental health issues.
The court also ordered Father to undergo individual and
mental health counseling, and submit to drug tests. It
specified that Father was to have a minimum of six hours of
monitored visitation weekly, unless both Mother and Father
agreed to increase it. After granting both parents legal
custody of Sofia and granting Mother sole physical custody,
the court terminated jurisdiction. Father timely appealed.

                        DISCUSSION
      “On appeal, the ‘substantial evidence’ test is the
appropriate standard of review for both the jurisdictional
and dispositional findings.” (In re J.K. (2009) 174
Cal.App.4th 1426, 1433.) Under a substantial evidence
review, “‘we view the record in the light most favorable to
the juvenile court’s determinations, drawing all reasonable
inferences from the evidence to support the juvenile court’s
findings and orders. Issues of fact and credibility are the
province of the juvenile court and we neither reweigh the
evidence nor exercise our independent judgment.’” (In re
Joaquin C. (2017) 15 Cal.App.5th 537, 560.) “Evidence from
a single witness, even a party, can be sufficient to support




                              20
the trial court’s findings.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.)

      A.     The Court Did Not Err in Finding
             Jurisdiction
      Jurisdiction under Section 300(b)(1) is warranted if,
under the totality of the circumstances, “there is a
substantial risk that the child will suffer . . . serious physical
harm . . . as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child . . . or
by the inability of the parent . . . to provide regular care for
the child due to the parent’s . . . mental illness . . . .” (Welf.
& Inst. Code, § 300, subd. (b)(1); In re J.K., supra, 174
Cal.App.4th at 1440.)
      At the conclusion of the adjudication hearing, the court
found that Father had suffered a “break from reality,” and
that his “paranoia, delusions, and auditory hallucinations,”
were “absolutely” impacting Sofia. The court specifically
listed Sofia’s fear at “every single sound” she heard, her
worry about “lasers going into the house because they are
associated with guns,” and Father’s forcing her to “physically
participate in the investigation of the home by helping pull
up baseboards and carpets,” resulting in her fingernails
being chipped. The court concluded that “all of this put
together shows that the father’s conduct demonstrated . . . a
break from reality that does rise to the level of placing this
child at substantial risk of serious physical harm.”




                               21
      Father argues a lack of substantial evidence supported
either the finding that he had mental health issues, or that
those issues placed Sofia at substantial risk of serious
physical harm. We disagree.

            1.    Father’s Mental Health
      Substantial evidence supports the court’s finding that
Father suffered a “break from reality.” Father reported
“hearing things in the wall” that he was unsure were
actually there.6 He drilled holes into his front door. He
believed unknown persons had installed retractable cameras
in his apartment, which could be removed by pulling on
wires located in the walls or under the floor. In his quest to
find these cameras, Father enlisted Sofia to stay up all night
and help him tear up the carpets and baseboards in his
apartment. Father also inserted screws into the floors and
walls to “trap” cameras being retracted. Father believed
someone had installed a camera in his ceiling fan. However,
despite all the “evidence” of cameras, nothing in the record
indicates Father ever produced one. For example, though
Father believed a camera had been installed in his ceiling
fan, he does not explain why he did not demonstrate its
existence by removing it (or even taking a picture of it) to
show law enforcement or DCFS.



6    Father admitted, “I don’t know if I even actually heard
anything at all.”




                               22
       Father also reported that people had consistently
harassed him by walking on his roof. He had never seen
these people, despite going to look, but deduced their
existence from an unlocked ladder giving access to the roof, a
destroyed air-conditioning unit, and his belief that someone
had left a portable radio on the roof, playing “random noises
like a dog barking or circus music.” Mother reported that
Father had told her he had “nailed the windows shut,” that
he was going to “barricade the doors of his home,” and that
“people had reversed his air ducts to poison him with carbon
dioxide.” And while there were instances in which Father
appeared calm -- including his testimony at trial -- when he
first interacted with the sheriff’s deputies, he “was acting
manic, speaking fast and pacing around, sitting down and
immediately getting up.” He was also shaking, and refused
to remove his sunglasses though everyone was indoors.
       Father denies none of this evidence. Instead, he points
to other evidence that could have supported a finding that he
had no mental health issues, such as the fact that “there was
no mental health diagnosis . . . .”7 But when “‘“‘two or more

7      There is no merit to Father’s accusation that the court
denied him the opportunity to obtain such an evaluation. During
DCFS’s initial investigation of the referral, a CSW asked Father
if he would be willing to undergo a psychiatric evaluation, and he
refused. Moreover, Sofia was detained from Father in an April
2020 hearing. The adjudication hearing took place in July.
Nothing in the record indicates Father even attempted to obtain
a psychiatric evaluation in the three months between the two
hearings. As the court correctly found, “there ha[d] been ample
(Fn. is continued on the next page.)




                                       23
inferences can reasonably be deduced from the facts,’ either
deduction will be supported by substantial evidence, and a
‘reviewing court is without power to substitute its deductions
for those of the trial court.’”’” (In re Misako R. (1991) 2
Cal.App.4th 538, 545.) That other evidence might have
suggested that Father was not mentally unstable has no
bearing on whether substantial evidence supported the
opposite finding.

            2.    Harm to Sofia
      “‘Harm to a child cannot be presumed from the mere
fact the parent has a mental illness.’” (In re Travis C. (2017)
13 Cal.App.5th 1219, 1226.) However, the “inability to
precisely predict how [a parent]’s illness will harm [the
children] does not defeat jurisdiction. . . . [I]t is sufficient
that [the parent]’s illness and choices create a substantial
risk of some serious physical harm or illness.” (Id. at 1226-
1227 [affirming jurisdictional finding because mother had
continued to drive with kids while experiencing effects from
mental illness, though children had yet to suffer actual
harm].)
      Here, substantial evidence supported the court’s
finding that Sofia had already been placed at substantial
risk of serious physical harm, and that Father’s mental
health issues would continue to put her at further risk.


opportunity to marshal whatever evidence each side wishe[d] to
present to the court.”




                              24
Father admits that when he enlisted Sofia to stay up all
night helping him tear up the carpet and baseboards to look
for cameras, she injured her finger “because there were
tacks.” Carpets and baseboards are not intended to be
removed by a 10-year-old child using her bare hands. While
the injury Sofia sustained did not appear severe, we think it
common sense to note that this was due more to
happenstance than impossibility.
      Moreover, Father has never acknowledged any mental
health issues -- not during the investigation, not at trial, and
not on appeal. To the contrary, he adamantly insists he “had
no mental health issues.” His failure to acknowledge these
issues is substantial evidence that they will not be
addressed. “One cannot correct a problem one fails to
acknowledge.” (In re Gabriel K. (2012) 203 Cal.App.4th 188,
197.) So long as Father’s mental health issues remain
untreated, there is a substantial risk that Father will again
draft Sofia into tearing up the apartment in search of hidden
surveillance mechanisms, which could cause her serious
physical harm. Further, there is no guarantee that Father’s
obsession would be limited to removing floor coverings. He
had already insisted a camera was installed in his ceiling
fan; any efforts to recruit Sofia into helping him take the
ceiling fan apart would pose obvious dangers. Similarly,
Father claimed to hear noises in the walls, and responding
deputies had noticed holes drilled into the drywall. It
requires no great leap of imagination to conclude Father
could progress into drilling bigger holes into the walls to find




                              25
cameras or retracting wires and, in the process, expose
electrical wiring. Sofia’s involvement in such an endeavor
would pose a serious risk of physical harm as well.
       Father argues that Sofia’s “staying up for one night
with her father based on sounds she also corroborated
hearing as noted above, was not a substantial risk of harm.”
Father also points to his testimony that the noises and other
problems with the neighbors had ceased after the Sheriff’s
visit, as proof that the event would not reoccur. Father
misses the point.
       First, the issue is not whether staying up for one night
constitutes a risk of harm in and of itself; the issue is
whether staying up for one night because Father forced Sofia
to help him tear up the flooring to look for hidden cameras
due to his untreated mental health issues constitutes a
substantial risk of harm. Second, Father’s claim that he has
not been harassed by his neighbors since the Sheriff’s visit
would be potential proof that no similar event would reoccur
only if the neighbors had been the cause of Father’s actions
in the first place. As discussed above, however, substantial
evidence supports the finding that the real problem was not
the neighbors or any cameras they had allegedly planted,
but Father’s untreated mental health issues. On this record,
we find substantial evidence supported the court’s finding
that Father’s mental health issues placed Sofia at
substantial risk of serious physical harm.




                              26
     B.      The Court Did Not Err in Removing Sofia
             From Father
       A court may remove a minor from a parent’s custody if
it finds clear and convincing evidence that “[t]here is or
would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the minor if
the minor were returned home, and there are no reasonable
means by which the minor’s physical health can be protected
without removing the minor from the minor’s parent’s, . . .
physical custody.” (Welf. & Inst. Code, § 361, subd. (c)(1).)
“‘A removal order is proper if it is based on proof of (1)
parental inability to provide proper care for the minor and
(2) potential detriment to the minor if he or she remains
with the parent.’ [Citations.] It is not required that the
parent be dangerous or that the child have been harmed
before removal is appropriate. [Citation.] ‘The focus of the
statute is on averting harm to the child.’” (In re D.D. (2019)
32 Cal.App.5th 985, 996.)
       Father argues the court erred in removing Sofia
because: (1) no evidence supported a finding that she was at
substantial risk of harm if left in Father’s custody; (2) there
were available means short of removal to protect her; and (3)
DCFS failed to make reasonable efforts to prevent the need
to remove her. We address and reject each contention in
turn.




                              27
            1.   Evidence of Risk of Harm to Sofia
      As discussed above, substantial evidence supported the
court’s conclusion that Father’s untreated mental health
issues placed Sofia at substantial risk of serious physical
harm. The same evidence supported the court’s conclusion
that leaving Sofia in Father’s custody would constitute a
substantial danger to her physical health and safety.
      Father again does not deny this evidence, but instead
points to other evidence that could potentially support a
finding that returning Sofia to his custody would not create a
substantial danger, such as the fact that Sofia felt safe with
him and had confirmed perceiving some of what he had
perceived, or that many people thought Father seemed calm
and rational. Again, the question before us is whether
substantial evidence supported the finding the court made,
not whether other evidence might have supported a different
one. (In re Misako R., supra, 2 Cal.App.4th at 545.)

            2.      Other Means to Protect Sofia
      Father also argues there were other means to protect
Sofia, short of removal. Specifically, he suggests that Sofia
could have been ordered to report any ongoing issues to
Mother, that Father could have been ordered to comply with
a safety plan or undergo a psychiatric evaluation, that DCFS
could have conducted unannounced home visits, and that
Father could have been permitted “[s]hort, daytime
interaction . . . .” These methods would have been
insufficient.




                             28
      First, Sofia was a 10-year-old girl who missed her
Father and was worried about him. Mother reported to
DCFS that Father had “told Sofia that if she tells Mother
everything, she may take her away from him and he will
have to have a new baby.” She also reported that since the
day of the incident, Sofia had manifested hostility to Mother
periodically because Sofia thought Mother was “trying to
take her away from Father.” Sofia showed signs of
minimizing Father’s actions and changing her statements
regarding what had occurred, perhaps in an attempt to
bolster Father’s credibility to forestall her removal from his
custody. When initially questioned about the incident, Sofia
said only that she had heard a “whirring” noise, and had
seen “some motion” in the holes Father had drilled into the
floor. She recognized that his actions were “‘cookoo.’” But
when informed a few days later that she was being removed
from Father’s custody, Sofia claimed that Father’s actions
were “not a big deal,” and that “there were really people
doing things to Father’s house.” Still later, when DCFS
continued its investigation after the detention hearing, Sofia
claimed to have seen “the little black thing getting tugged
in[to]” the floor, and to have seen “the strings going . . .
behind the walls and stuff.” She stated she “tried to tug on
it, but [she] couldn’t catch it because it wheels up really
fast.” Given this record, we find that relying on Sofia to
report on Father’s mental health issues to the parent she
thought was trying to take her away from Father would be
an unreasonable and ineffective means of protection.




                              29
      Nor do Father’s other suggestions fare any better. Any
devised safety plan could protect Sofia only if Father could
be expected to adhere to it. But Father had already violated
the court’s orders regarding discussing case issues with
Sofia, as well as showing up for all his drug tests, and had
potentially violated another court order regarding drinking
in Sofia’s presence.8 Father does not explain how
undergoing a psychiatric evaluation would protect Sofia.
While it would surely be the first step toward treating any
mental health problems, until such time that those problems
were addressed and ameliorated, Sofia would still be at risk.
And while unannounced visits from DCFS could provide
some measure of protection, DCFS could not monitor Sofia
around the clock. Indeed, it was during the night that
Father enlisted the child in his quest to locate and disable
hidden surveillance by tearing up the flooring. Finally, it is
unclear what Father means when he suggests he could have
been permitted “[s]hort, daytime interaction”; the court


8      While the actual order is not in the record, there was
evidence that Father was permitted to have only one drink when
he had custody of Sofia. Nevertheless, he admitted that the night
before the incident (while Sofia was in his custody), he “didn’t get
to sleep until really late because me and my buddy were drinking
and we were up until about three in the morning . . . .”
Additionally, when asked about a vape pen he used, his reaction
was, “‘I guess I should have hid this.’” That Father’s reaction to
potentially unfavorable evidence was to conclude he should have
concealed it does not inspire confidence that he would have been
forthcoming with DCFS, had it instituted a safety plan.




                                30
granted him at least six hours per week of monitored visits,
in which he presumably could interact with Sofia for short
periods of time during the day.9

            3.   Reasonable Efforts to Prevent Removal
      “The court shall make a determination as to whether
reasonable efforts were made to prevent or to eliminate the
need for removal of the minor from his or her home . . . .”
(Welf. & Inst. Code, § 361, subd. (e).) Father argues the
court’s conclusion that reasonable efforts were made was
unsupported by substantial evidence, because DCFS could
have provided a mental health assessment or could have
“tested short unmonitored visits . . . .”10 We are
unconvinced.



9     To the extent Father suggests the court should have
granted him unmonitored visits, substantial evidence supports
the court’s denial of that request, based on its finding that Sofia
would not be safe in Father’s custody.
10    Father also argues the court “failed to consider whether
there were reasonable efforts that could be made to eliminate the
need for removal.” To the extent he complains the court did not
explicitly determine whether reasonable efforts were made to
prevent or eliminate the need to remove Sofia from Father, he
has waived any potential error by failing to object below. (See In
re S.B. (2004) 32 Cal.4th 1287, 1293 [“a reviewing court
ordinarily will not consider a challenge to a ruling if an objection
could have been but was not made in the trial court. [Citation.]
The purpose of this rule is to encourage parties to bring errors to
the attention of the trial court, so that they may be corrected”].)




                                 31
      The evidence demonstrates DCFS tried to provide a
mental health assessment for Father, but he refused to
submit to one. In his reply brief, Father points out DCFS
made this offer before disposition and contends he could not
be forced to undergo such an evaluation until after
jurisdiction was established. But whether Father could have
been required to submit to such an examination has no
bearing on whether DCFS made a reasonable effort to offer
him one. Father admits that it did.
      We find unreasonable Father’s suggestion that DCFS
could have “tested short unmonitored visits in a neutral
setting to see if all went well . . . .” As previously discussed,
substantial evidence supported the court’s conclusion that
Sofia was not safe in Father’s custody. No authority
requires the court, in the face of such a conclusion, to find
that DCFS should have risked Sofia’s safety to “test”
whether Father’s conduct would have placed her in harm’s
way. Moreover, after DCFS began investigating but prior to
the filing of the petition, Father had contemplated removing
Sofia from the jurisdiction of the court by taking her to
Florida. In the face of such plans, giving Father
unmonitored access to Sofia was unwarranted. We find
substantial evidence supported the court’s removal of Sofia
from Father.




                               32
     C.     The Court Did Not Err in Granting Mother
            Sole Physical Custody
      After finding jurisdiction over Sofia, the court granted
both parents joint legal custody, granted Mother sole
physical custody, and terminated jurisdiction, despite
Father’s request that the case remain open and that he be
permitted to participate in services. We review a court’s
decision to terminate dependency jurisdiction and issue a
custody order for abuse of discretion. (Bridget A. v. Superior
Court (2007) 148 Cal.App.4th 285, 300; see also In re Cole Y.
(2015) 233 Cal.App.4th 1444, 1456 [“‘The juvenile court has
broad discretion to decide what means will best serve the
child’s interest . . . .’ [Citation.] ‘Its determination will not
be reversed absent a clear abuse of that discretion’”].)
Father admits he had no legal right to services because Sofia
was placed with a custodial parent (see In re Pedro Z. (2010)
190 Cal.App.4th 12, 19), and that the court had discretion to
terminate jurisdiction and grant sole physical custody to
Mother, but argues it was nonetheless an abuse of discretion
to do so. Specifically, he argues the court abused its
discretion in granting sole physical custody to Mother
because: (1) substantial evidence did not support the court’s
finding that this was in Sofia’s best interest; and (2) the
court made its decision without a full psychiatric evaluation
of Father.11 “‘“The appropriate test for abuse of discretion is

11    While we review the decision to terminate custody for an
abuse of discretion, we review the factual bases underpinning the
decision for substantial evidence.




                               33
whether the trial court exceeded the bounds of reason.”’” (In
re Stephanie M. (1994) 7 Cal.4th 295, 318-319.) We discern
no abuse of discretion.

           1.     Substantial Evidence Supports the
                  Court’s Determination That Granting
                  Mother Sole Physical Custody Was in
                  Sofia’s Best Interest
      After taking jurisdiction over Sofia, the court
considered whether it was in the child’s best interest to keep
the case open, or to close the case and award sole physical
custody to Mother, who was adequately protecting her. The
court concluded that “given the father’s testimony today, it
would be in the child’s best interest that the court close the
case today” and awarded sole physical custody to Mother.
      “The goal of dependency proceedings—to reunify a
child with at least one parent—has been met when, at
disposition, a child is placed with a former custodial parent
and afforded family maintenance services.” (In re Pedro Z.,
supra, 190 Cal.App.4th at 20; see also In re Destiny D. (2017)
15 Cal.App.5th 197, 208 [“the fundamental goal of the
dependency system [is] to return the child to his or her
custodial parent and terminate dependency jurisdiction as
soon as circumstances permit”].)
      As discussed above, substantial evidence supported the
court’s finding that Sofia was not safe in Father’s custody.
The same evidence supported the finding that it was in
Sofia’s best interest not to return to Father’s custody. If




                             34
Sofia was not to be returned to Father’s custody, and Mother
was properly protecting her, then it was self-evidently in
Sofia’s best interest that Mother be awarded sole physical
custody.
      Father argues removing Sofia from his custody was not
in her best interest because the child loved him, and the two
shared a bond. Father cites no authority -- and we are
aware of none -- providing that a child’s love of and bond
with a parent is dispositive in deciding the child’s best
interest. The court also properly considered the potential
harm Sofia could suffer if returned to Father’s custody.
Moreover, despite Father’s claim that the court’s order
“eliminate[d] Father from her life,” Father was granted a
minimum of six hours of visits per week. Additionally, he
could apply to the family court for a change of custody.12




12     Father argues that this order prejudiced him, because it
required him to demonstrate to the family court both a
significant change of circumstances, and that modifying the
custody order would be in Sofia’s best interest. But prejudice to
the parent is not the concern in a dependency proceeding -- the
child’s best interest is. We see no error in placing Father in a
situation in which regaining custody of Sofia will depend on
demonstrating both that the circumstances justifying her
removal from his custody, viz., Father’s mental health issues that
jeopardized her safety, have significantly changed, and that
returning Sofia to Father’s custody would be in her best interest.




                               35
            2.   The Court Did Not Abuse Its Discretion
                 in Terminating Jurisdiction Without a
                 Psychiatric Evaluation
      Father argues the court made its custody order
“prematurely without a full psychological or psychiatric
evaluation as requested by Father, who had no current
mental health diagnosis.” As discussed above, Father was
offered a mental health evaluation -- he refused it.
Furthermore, he requested a “no time waiver” trial, and the
record is devoid of any attempt to withdraw this request
until the adjudication hearing itself, when Father requested
a continuance to belatedly obtain a mental health
evaluation. Father has pointed to no evidence in the record
that he made any effort in the three months between Sofia’s
detention and the adjudication hearing to obtain a mental
health evaluation. As the court correctly found, “there ha[d]
been ample opportunity to marshal whatever evidence each
side wishe[d] to present to the court.” On this record, we
conclude the court did not exceed the bounds of reason in
proceeding without a mental health evaluation.13



13    Father also argues the court erred in ordering only six
hours of weekly, monitored visits, because: (1) it would be a
financial burden on Mother; and (2) Sofia missed her Father and
wanted to return to the previous custody arrangement. Mother
has not appealed the court’s order and, in fact, requested that the
court grant her sole physical custody. Additionally, the court did
not exceed the bounds of reason by prioritizing Sofia’s safety over
her desire for Father to have joint physical custody.




                                36
                        DISPOSITION
     We affirm the court’s jurisdictional and dispositional
orders, as well as its order awarding sole physical custody to
Mother and terminating jurisdiction.
     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                                   MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                              37